Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting mechanism” in claim 1. According to the specification, the connecting mechanism comprise connecting rods, each with a first end articulated to a clevis of a ring secured with the movable body of the control means and a second end articulated to a crankpin of the blade root (page 4; lines 29-31). Note that the specification uses “connecting mechanism” and “connecting means” interchangeably. 
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “control means” in claim 1. According to the specification, the control means comprises a fixed body, a movable body arranged around the fixed body and movable in translation along the longitudinal axis X with respect to the fixed body, two variable volume chambers, and a radial wall bounding the two chambers (page 8; line 14-page 9; line 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “a fan rotor carrying the blades of the fan each mounted to pivot about a pitch axis” to “a fan rotor carrying the variable-pitch blades of the fan, each variable-pitch blade mounted to pivot about a pitch axis”.  Also change “the blades” to “the variable-pitch blades” in lines 12 and 13. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “at least a first and a second bearings” to “at least a first and a second bearing”.  Appropriate correction is required.
Claims 2, 3, and 5 are objected to because of the following informalities:  change “the blades” to “the variable-pitch blades”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “the fan module and housed inside a lubrication enclosure” to “the fan module,  the at least a first and a second bearing housed inside a lubrication enclosure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the roots".  There is insufficient antecedent basis for this limitation in the claim. Note that “a blade root” is introduced in claim 4, but claim 2 depends from claim 1. Add blade roots to claim 1 to obviate the rejection.
In claim 4. It is not clear what “each” refers to. Probably applicant meant to say that each of the cylindrical housings intended to receive a blade root of each of the variable-pitch blades? 
Claim 9 recites the limitation "the planet carrier".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “wherein it comprises […]”. It is not clear what element “it” is referring to. Moreover, it is not clear which element is connected to a power source; “it”, or “supplying means” or control means”.
Claim 11 recites the limitation "the planet carrier" and “the pipes” and “two adjacent planet gears”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the supplying means".  There is insufficient antecedent basis for this limitation in the claim.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Allowable Subject Matter
Claim(s) 1, 3, 5-8, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 2, 4, and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claim 1:
Mouton et al. (US 10,479,514), referred to hereafter as Mouton, discloses a fan module comprising variable-pitch blades, said fan module comprising: a fan rotor (2) carrying the blades (40) of the fan each mounted to pivot about a pitch axis, a fan shaft (Fig. 1) extending along a longitudinal axis X inside the fan rotor and driving the fan rotor in rotation, a power shaft (Fig. 1) driving the fan shaft in rotation by means of an epicyclic gear speed reducer (6), at least a first and a second bearings (Fig. 1) for guiding the rotation of the fan rotor relative to a structure of the fan module, and a pitch-varying system (42) for varying the pitch of the blades of the fan comprising a connecting mechanism connected to the blades of the fan (Fig. 1), wherein the first bearing is disposed upstream of the speed reducer and the second bearing is disposed downstream of the speed reducer, the fan rotor being connected to the fan shaft by means of an annular trunnion (Fig. 1). Mouton doesn’t disclose a lubrication enclosure inside which the bearings are housed. Mouton also doesn’t disclose a control means as defined by the 112(f) interpretation above. Mouton also doesn’t disclose that the trunnion extends at least along an upstream part of the lubrication enclosure and the control means being located axially upstream of the trunnion.
Niergarth et al. (US 2017/0234324), referred to hereafter as Niergarth discloses a fan module comprising variable-pitch blades, said fan module comprising: a fan rotor (210) carrying the blades (218) of the fan each mounted to pivot about a pitch axis (214), a fan shaft (the shaft driving 204) extending along a longitudinal axis X inside the fan rotor and driving the fan rotor in rotation, a power shaft (206) driving the fan shaft in rotation by means of an epicyclic gear speed reducer (204), at least a first and a second bearings for guiding the rotation of the fan rotor relative to a structure of the fan module and housed inside a lubrication enclosure (Fig. 2), and a pitch-varying system (202, 212) for varying the pitch of the blades of the fan comprising a connecting mechanism connected to the blades of the fan and a control means acting on the connecting mechanism (Fig. 2), wherein the first bearing is disposed upstream of the speed reducer, the fan rotor being connected to the fan shaft by means of an annular trunnion extending at least along an upstream part of the lubrication enclosure (Fig. 2). Niergarth doesn’t disclose that the second bearing is disposed downstream of the speed reducer and the control means being located axially upstream of the trunnion. Niergarth also doesn’t disclose a control means as defined by the 112(f) interpretation above.
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior arts for these deficiencies. Claims 2-15 depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar fan modules such as US11,052,994.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745